      Case 1:16-cv-09058-DLC Document 101 Filed 07/16/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :               16cv9058 (DLC)
WILLIAM R. UNDERWOOD,                  :
                         Plaintiff,    :                    ORDER
               -v-                     :
                                       :
LASTRADA ENTERTAINMENT COMPANY, LTD., :
STEVE ARRINGTON, SAM CARTER, CHARLES   :
CARTER, WAUNG HENDERSON, and ROGER     :
PARKER,                                :
                         Defendants.   :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     An Opinion of July 6, 2020 granted in part the defendants’

motion for judgment on the pleadings and to dismiss the claims

in the above-captioned matter.      On July 15, the parties

submitted a joint proposal for discovery and further proceedings

on the remaining claim.     It is hereby

     ORDERED that a telephonic conference is scheduled for

Wednesday, July 22 at 2:00 pm.      The parties shall use the

following credentials to dial in to the conference, which will

be accessible to the press and public:

                Dial-in:          888-363-4749

                Access code:      4324948

     IT IS FURTHER ORDERED that the parties shall use a landline
         Case 1:16-cv-09058-DLC Document 101 Filed 07/16/20 Page 2 of 2



if one is available.

     SO ORDERED:

Dated:       New York, New York
             July 16, 2020

                                     __________________________________
                                                  DENISE COTE
                                         United States District Judge




                                       2
